                      United States District Court
                               EASTERN DISTRICT OF WISCONSIN

                                           COURT MINUTES


HON. DAVID E. JONES, presiding.                                       Deputy Clerk: Katina Hubacz
DATE: October 2, 2018 at 2:30 p.m.                                    Court Reporter: Liberty
CASE NO. 18-CR-62                                                     Time Called: 2:43:21
UNITED STATES v. BRIAN L. GANOS,                                      Time Concluded: 3:05:07
MARK F. SPINDLER, SONAG COMPANY INC.,
NUVO CONSTRUCTION COMPANY, INC.
PROCEEDING: STATUS CONFERENCE (COUNSEL ONLY)
UNITED STATES by: Matthew D. Krueger, Zachary J. Corey
DEFENDANTS: BRIAN L. GANOS, MARK F. SPINDLER,
SONAG COMPANY INC., NUVO CONSTRUCTION COMPANY, INC., not present, and by
ATTORNEYS: Marcus J. Berghahn for Brian L. Ganos
                  Brian T. Fahl for Mark F. Spindler
                  Dean A. Strang for Sonag Company, Inc.
                  Mel Bjorkquist for Dennis P. Coffey for Nuvo Construction Company, Inc.
                  Randall Schneider for Movant State of Wisconsin


COURT:
- Doc 53 and 55 Motion to Quash - plan to enter an order denying these motions by the end of this week
- anticipate may file an appeal to the District Judge and do not want to hold up that process so plan to file a
written opinion
GOVT:
- informs the Court an objection was filed yesterday based on Court’s previous oral ruling
MR. STRANG:
- subpoena compliance - state has completed the work necessary for modified compliance agreed to
- wants to hold that information and not disclose it until there has been a ruling on the Govt’s objections
- General L.R. 72(c)(2) - want Court to set different deadline - would request 10 days from when court enters
written order
- Govt would then have 7 days to file a reply
                  Case 2:18-cr-00062-PP-DEJ Filed 10/02/18 Page 1 of 3 Document 71
- GOVT has no objection to this proposed time line
- COURT GRANTS Mr. Strang’s request and will enter a separate text only order
MR. SCHNEIDER:
- don’t have in possession but just got word that the analysis is done - have not seen it yet
- would prefer to not turn anything over until objection has been ruled on
COURT:
- GRANTS Mr. Schneider’s request to STAY execution or compliance with subpoena until resolution of motion
to quash and directs he does not need to comply with subpoena unless and until district judge rules on motion to
quash
MR. STRANG:
- propose a way to make court’s ruling operational - submitted 2 weeks ago a proposed order enforcing
subpoena and limiting its scope - put in Sept 28 date
- propose court enter that proposed order but modify to say production shall be made within a few days after any
order from the district court overruling objections/enforcing (production if required shall take place not later
than 5 days after disposition of doc 53 and 55)
- Mr. Schneider has asked to draft certification of compliance - think is reasonable request and will draft,
anticipatorily a certificate of compliance and will circulate to Govt and Mr. Schneider
GOVT:
- no objection to entering a proposed order
- would like to note yesterday was 14 days of oral ruling - didn’t know status of state’s situation at that point
- understanding of state’s posture is that analysis of data is done but methodology used is not ready so are not
ready to produce these records - unclear when would be ready
MR. SCHNEIDER:
- no objection to Court entering a proposed order
- confirms all analysis is done
- memorandum of methodology used to come up with graphs hasn’t been done yet but not major undertaking
- request some type of certification so records would be admissible - that hasn’t been done yet
- majority of work is done - just need to finish up paperwork
- would like to see a stipulation to have records be used without having a witness to authenticate them - don’t
want people being subpoenaed
MR. STRANG:
- certification now agreed to draft is just certification that state has complied with subpoenas as modified
- will draft something broader and will circulate before file - will expand to take into account not having state
employees appear in court
                Case 2:18-cr-00062-PP-DEJ Filed 10/02/18 Page 2 of 3 Document 71
- no discovery issues to report
COURT:
- direct Mr. Strang do what needs to do in regards to certification and work that out with Mr. Schneider
GOVT:
- nothing else to report
- proceeding with tentative February trial date
PARTIES agree another status conference is not necessary at this time.




                Case 2:18-cr-00062-PP-DEJ Filed 10/02/18 Page 3 of 3 Document 71
